DETAILED ACTION
This office action follows a response filed on February 22, 2022.  Claims 19-11, 15 were amended.  Claim 8 was canceled, and new claims 19-21 were added.  Claims 1-7 and 9-21 are pending.  

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 3, please replace “the procatalyst is selected from” with “the procatalyst is a compound represented by”, using the conjunction “or” between Structure a and Structure c; see paragraph 2, below.  Alternatively, one may succinctly state, “A) a procatalyst represented by”.     

Claim 1 is objected to because of the following informalities:  In the figure after line 3, please replace the conjunction “and” which appears after “(Structure a)” with “or”.  

Claim 1 is objected to because of the following informalities:  In line 12, please replace “hydro-carbyl” with “hydrocarbyl”. 

Claim 1 is objected to because of the following informalities:  In line 12, please replace “replace “hetero-hydrocarbyl” with “heterohydrocarbyl”.

Claim 1 is objected to because of the following informalities:  In line 14, please replace “RCC(O)N®-” with “RCC(O)NR-”.  

Claim 1 is objected to because of the following informalities:  In line 14, please insert “or” prior to “a hydrogen”.  

Claim 1 is objected to because of the following informalities:  In line 17, please replace “RCC(O)N®-” with “RCC(O)NR-”.  

Claim 1 is objected to because of the following informalities:  On page 3, line 2, please replace “RCC(O)N®-” with “RCC(O)NR-”.  

Claim 1 is objected to because of the following informalities:  On page 3, line 3, please insert “two or more of” prior to “R1 through R7”.  

Claim 1 is objected to because of the following informalities:  On page 3, line 3, please insert “two or more of” prior to “R1 through R16”.  

Claim 1 is objected to because of the following informalities:  On page 3, line 4, delete “independently, optionally two or more R groups”.  

Claim 1 is objected to because of the following informalities:  On page 3, line 4, please replace “can combine” with “may combine”.

Claim 1 is objected to because of the following informalities:  On page 3, line 10, please replace “replace “heterohydro-carbylene” with “heterohydrocarbylene”.

Claim 1 is objected to because of the following informalities:  On page 4, line 3, please replace “RCC(O)N®-” with “RCC(O)NR-”.  

Claim 1 is objected to because of the following informalities:  On page 4, line 11, please insert “or” prior to “SHRC”.  

Claim 1 is objected to because of the following informalities:  On page 4, line 22, please replace “RCC(O)N®-” with “RCC(O)NR-”.  

Claim 1 is objected to because of the following informalities:  On page 5, line 8, please insert “or” prior to “SHRC”.  

Claim 1 is objected to because of the following informalities:  On page 5, lines 13 and 14, the entire recitation, “wherein the cocatalyst structure … having Structure 2” appears redundant and may be deleted.  

Claim 1 is objected to because of the following informalities:  On page 5, line 14, please insert “at least one” prior to “cocatalyst structure further”.  
Claim 1 is objected to because of the following informalities:  On page 5, line 19, please replace “RCC(O)N®-” with “RCC(O)NR-”.  

Claim 1 is objected to because of the following informalities:  On page 5, line 21, please replace “RCC(O)N®-” with “RCC(O)NR-”.  

Claim 1 is objected to because of the following informalities:  On page 6, line 3, please replace “can optionally” with “may optionally”.  

Claim 2 is objected to because of the following informalities:  In line 5, please replace “RCC(O)N®-” with “RCC(O)NR-”.  

Claim 5 is objected to because of the following informalities:  In line 2, please replace “form” with “forms”.  

Claim 5 is objected to because of the following informalities:  In line 3, please replace “form” with “forms”.  

Claim 6 is objected to because of the following informalities:  In line 2, please insert “at least one” prior to “cocatalyst”.

Claim 7 is objected to because of the following informalities:  In line 1, please insert “at least one” prior to “cocatalyst”.

Claim 7 is objected to because of the following informalities:  In line 1, please insert “structure” prior to “comprises”.

Claim 9 is objected to because of the following informalities:  In line 1, please insert “at least one” prior to “cocatalyst”.

Claim 9 is objected to because of the following informalities:  On page 12, line 1, please insert “at least one” prior to “cocatalyst”.

Claim 9 is objected to because of the following informalities:  On page 12, line 1, please insert “at least one” prior to “cocatalyst”.
Claim 9 is objected to because of the following informalities:  On page 12, line 2, please replace “selected from the group consisting of” with “having a structure represented by”.

Claim 9 is objected to because of the following informalities:  On page 12, line 2, please replace “and formula (III)” with “or formula (III)”.

Claim 9 is objected to because of the following informalities:  On page 12, line 3, please replace “and (C6-C24)aryl” with “or (C6-C24)aryl”.

Claim 9 is objected to because of the following informalities:  On page 12, line 8, please replace “RCC(O)N®-” with “RCC(O)NR-”.  

Claim 9 is objected to because of the following informalities:  On page 12, line 14, please replace “RCC(O)N®-” with “RCC(O)NR-”.  

Claim 10 is objected to because of the following informalities:  In line 2, please insert “structure” after “cocatalyst”.

Claim 11 is objected to because of the following informalities:  In line 2, please insert “structure” after “cocatalyst”.

Claim 12 is objected to because of the following informalities:  In line 1, please insert “at least one” prior to “cation”.

Claim 13 is objected to because of the following informalities:  In line 1, please insert “at least one” prior to “cation”.

Claim 14 is objected to because of the following informalities:  In line 1, please insert “at least one” prior to “cation”.

Claim 15 is objected to because of the following informalities:  In line 1, please insert “at least one” prior to “cocatalyst”.

Claim 15 is objected to because of the following informalities:  In line 3, please insert “at least one” prior to “cocatalyst”.

Claim 16 is objected to because of the following informalities:  In line 1, please replace “the polymer” with “a polymer”.

Claim 18 is objected to because of the following informalities:  In line 1, please insert “at least one” prior to “cocatalyst”.

Claim 19 is objected to because of the following informalities:  In line 2, replace “eny1)” with “enyl)”.

Claim 19 is objected to because of the following informalities:  In line 3, replace “tetramethy1” with “tetramethyl” (replace numeral “1” with lower case letter “l”).

Claim 19 is objected to because of the following informalities:  In line 3, replace “11” with “”.

Claim 19 is objected to because of the following informalities:  In line 4, replace “tetramethy1-5” with “tetramethyl-5”.

Claim 19 is objected to because of the following informalities:  In line 5, replace “tetramethy1-15” with “tetramethyl-5”.

Claim 19 is objected to because of the following informalities:  In line 6, replace “tetra-methy1-5” with “tetramethyl-5”.

Claim 19 is objected to because of the following informalities:  In line 7, replace “tetra-methy1-15” with “tetramethyl-5”.

Claim 19 is objected to because of the following informalities:  In line 8, replace “tetramethy1-15” with “tetramethyl-5”.

Claim 19 is objected to because of the following informalities:  In line 9, replace “tetramethy1-15” with “tetramethyl-5”.


Claim 19 is objected to because of the following informalities:  In line 11, replace “tetramethy1-15” with “tetramethyl-5”.

Claim 19 is objected to because of the following informalities:  In line 13, please replace “and (tertbutyl-” with “or (tertbutyl-”.

Claim 20 is objected to because of the following informalities:  In line 2, please replace “and” with “or”.

Claim 21 is objected to because of the following informalities:  In line 2, replace “oxoy1” with “oxyl”. 

Claim 21 is objected to because of the following informalities:  In line 2, replace “5-y1” with “5-yl”. 

Claim 21 is objected to because of the following informalities:  In line 3, replace “oxoy1” with “oxyl”. 

Claim 21 is objected to because of the following informalities:  In line 3, replace “5-y1” with “5-yl”. 

Claim 21 is objected to because of the following informalities:  In line 4, replace “pheny1” with “phenyl”. 

Claim 21 is objected to because of the following informalities:  In line 4, replace “oxoy1” with “oxyl”. 

Claim 21 is objected to because of the following informalities:  In line 5, replace “I H-pyrrole-I-y1” with “1H-pyrrole-1-yl”. 

Claim 21 is objected to because of the following informalities:  In line 5, replace “pheny1” with “phenyl”.



Claim 21 is objected to because of the following informalities:  In line 6, replace “oxoy1” with “oxyl”. 

Claim 21 is objected to because of the following informalities:  In line 6, replace “pyrrole-1-y1” with “pyrrole-1-yl”. 

Claim 21 is objected to because of the following informalities:  In line 6, replace “(methyl)-pheny1” with “(methyl)phenyl”.

Claim 21 is objected to because of the following informalities:  In line 7, replace “oxoy1” with “oxyl”. 

Claim 21 is objected to because of the following informalities:  In line 7, replace “pheny- I-y1” with “phen-1-yl”. 

Claim 21 is objected to because of the following informalities:  In line 7, replace “(methyl)pheny1” with “(methyl)phenyl”.

Claim 21 is objected to because of the following informalities:  In line 8, replace “phen oxy” with “phenoxy”.  

Claim 21 is objected to because of the following informalities:  In line 8, replace “oxoy1” with “oxyl”. 

Claim 21 is objected to because of the following informalities:  In lines 8 and 9, replace “phen-I-y1” with “phen-1-yl”. 

Claim 21 is objected to because of the following informalities:  In line 9, replace “pheny1” with “phenyl”. 

Claim 21 is objected to because of the following informalities:  In line 9, replace “oxoy1” with “oxyl”. 



Claim 21 is objected to because of the following informalities:  In line 10, replace “octahydro-anthracen-5-y1” with “octahydroanthracen-5-yl”. 

Claim 21 is objected to because of the following informalities:  In line 10, replace “(methyl)pheny1” with “(methyl)phenyl”. 

Claim 21 is objected to because of the following informalities:  In line 10, replace “phenox y” with “phenoxy”.

Claim 21 is objected to because of the following informalities:  In line 11, replace “dimethyleny1” with “dimethylenyl”. 

Claim 21 is objected to because of the following informalities:  In line 11, replace “1;2-diylzirconium” with “1,2-diylzirconium”. 

Claim 21 is objected to because of the following informalities:  In line 11, replace “oxoy1” with “oxyl”. 

Claim 21 is objected to because of the following informalities:  In line 12, replace “5-y1” with “5-yl”. 

Claim 21 is objected to because of the following informalities:  In line 12, replace “pheny1” with “phenyl”. 

Claim 21 is objected to because of the following informalities:  In line 12, replace “transcyclohexane” with “trans-cyclohexane”. 

Claim 21 is objected to because of the following informalities:  In line 13, replace “oxoy1” with “oxyl”. 

Claim 21 is objected to because of the following informalities:  In line 13, replace “pyrrole-1-y1” with “pyrrole-1-yl”. 



Claim 21 is objected to because of the following informalities:  In line 13, replace “pheny1” with “phenyl”. 

Claim 21 is objected to because of the following informalities:  In line 14, replace “dimethyleny1” with “dimethylenyl”. 

Claim 21 is objected to because of the following informalities:  In line 14, replace “diy1” with “diyl”. 

Claim 21 is objected to because of the following informalities:  In line 15, replace “oxoy1” with “oxoyl”.

Claim 21 is objected to because of the following informalities:  In line 15, replace “pyrrole- 1-y1” with “pyrrole-1-yl”. 

Claim 21 is objected to because of the following informalities:  In line 15, replace “(methyl )pheny1” with “(methyl)phenyl”. 

Claim 21 is objected to because of the following informalities:  In line 16, replace “dimethyleny1” with “dimethylenyl”. 

Claim 21 is objected to because of the following informalities:  In line 16, replace “oxoy1” with “oxoyl”.

Claim 21 is objected to because of the following informalities:  In line 16, replace “phen-y1” with “phenyl”. 

Claim 21 is objected to because of the following informalities:  In line 17, replace “(methyl)-pheny1” with “(methyl)phenyl”. 

Claim 21 is objected to because of the following informalities:  In line 17, replace “dimethyleny1” with “dimethylenyl”. 


Claim 21 is objected to because of the following informalities:  In line 18, replace “oxoy1” with “oxoyl”.

Claim 21 is objected to because of the following informalities:  In line 18, replace “phen-I-y1” with “phen-1-yl”. 

Claim 21 is objected to because of the following informalities:  In line 18, replace “(methyl)pheny1” with “(methyl)phenyl”. 

Claim 21 is objected to because of the following informalities:  In line 19, replace “transcyclohexane” with “trans-cyclohexane”.

Claim 21 is objected to because of the following informalities:  In line 19, replace “dimethyleny1” with “dimethylenyl”. 

Claim 21 is objected to because of the following informalities:  In line 19, replace “oxoy1” with “oxoyl”.

Claim 21 is objected to because of the following informalities:  In line 20, replace “octahydro-anthracen-5-y1” with “octahydroanthracen-5-yl”. 

Claim 21 is objected to because of the following informalities:  In line 20, replace “phen-y1” with “phenyl”. 

Claim 21 is objected to because of the following informalities:  In line 21, replace “(N)dimethyl” with “(IV) dimethyl”. 

Claim 21 is objected to because of the following informalities:  In line 21, replace “oxoy1” with “oxoyl”.

Claim 21 is objected to because of the following informalities:  In line 21, replace “octah ydroanthracen-5-y1” with “octahydroanthracen-5-yl”. 



Claim 21 is objected to because of the following informalities:  In line 22, replace “(methyl)pheny1” with “(methyl)phenyl”. 

Claim 21 is objected to because of the following informalities:  In line 22, replace “phenox y” with “phenoxy”. 

Claim 21 is objected to because of the following informalities:  In line 23, replace “pyrrole- 1-y1” with “pyrrole-1-yl”. 

Claim 21 is objected to because of the following informalities:  In line 23, replace “(methyl)pheny1” with “(methyl)phenyl”. 

Claim 21 is objected to because of the following informalities:  In line 24, replace “(N) dimethyl” with “(IV) dimethyl”. 

Claim 21 is objected to because of the following informalities:  In line 24, please replace “and bis” with “or bis”.

Claim 21 is objected to because of the following informalities:  In line 24, replace “oxoy1” with “oxoyl”.

Claim 21 is objected to because of the following informalities:  In line 24, replace “d benzo- H-pyrrole- 1-y1” with ” with “dibenzo-1H-pyrrole-1-yl”.

Claim 21 is objected to because of the following informalities:  In line 24, replace “(methyl)pheny1” with “(methyl)phenyl”. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the metal-ligand complex of formula (I)” in line 9 of claim 1.  Dependent claims are subsumed under the rejection.  

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Substituents RC, RP, and RN are presented for the first time on page 2, lines 12-17, however, definitions for these substituents have not been provided in line 17. It is noted that RC is defined on page 3, line 17 of claim 1, but it is unclear whether RC recited on page 2, lines 12-17.   

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim at line 17 recites “wherein each R group” but it is unclear to which R group this limitation pertains.   

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “formula (I)” on page 3, line 13.  

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The condition that one of the substituents RC attached to a group Si(RC)2, Ge(RC)2, P(RC), or N(RC), which may be attached to an atom of the 3-atom to 10-atom linker backbone “is absent”, as recited on page 3, line 17, is not feasible since this results in a Si, Ge, P, or N atom whose valence is not satisfied.  




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stoebenau et al. (J. Organomet. Chem. 2006, 691,4956-4962).  
Stoebenau et al. discloses preparation of polyethylene in the presence of a catalyst system comprising the contact product of a zirconocene and [Ph3C][HCB11Me5Br6].  Present claim 16 is drawn to a polymer that is described in product-by-process format, and it includes limitations of the independent claim.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss et al. (US 6,448,447).  
Strauss et al. discloses preparation of polyethylene in the presence of a catalyst system comprising the contact product of a zirconocene and [Me2Al][C12H25-CB11F11].  Present claim 16 is drawn to a polymer that is described in product-by-process format, and it includes limitations of the independent claim.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).




Response to Arguments
The rejections of claims under 35 U.S.C. 112(b), set forth in paragraphs 11 and 12 of the previous office action dated November 24, 2021, have been withdrawn in view of claim amendment.
The rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Stoebenau et al. (J. Organomet. Chem. 2006, 691,4956-4962), set forth in paragraph 16 of the previous office action, has been overcome by amendment.
The rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Strauss et al. (US 6,448,447), set forth in paragraph 17 of the previous office action, has been overcome by amendment.
The rejections of claims under 35 U.S.C. 103 as being unpatentable over Hlatky et al. (US 5,153,157), set forth in paragraphs 18 and 19 of the previous office action, have been overcome by amendment.
The rejection of claims under 35 U.S.C. 103 as being unpatentable over Goodall et al. (US 7,087,687), set forth in paragraph 20 of the previous office action, has been overcome by amendment.
	Subject of claims 1-7, 9-15, and 17-21 is patentably distinct over references cited to date.  Claims are not in condition for allowance.


Conclusion
128. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762 
April 19, 2022